Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:
Claim 21,
“receiving stereo image data of a tool, wherein the tool includes a tracking marker;
receiving first kinematic data for the tool;
determining a three-dimensional image-derived pose of the tool from the stereo image data of the tool and the tracking marker;
determining a first kinematic pose of the tool from the first kinematic data;
determining a pose offset between the image-derived pose of the tool and the first kinematic pose of the tool; and
determining a corrected first kinematic pose of the tool based on the pose offset and the first kinematic data”

Claim 31,
“receive stereo image data of a tool, wherein the tool includes a tracking marker; 
receive first kinematic data for the tool; 
determine a three-dimensional image-derived pose of the tool from the stereo image data of the tool and the tracking marker; 
determine a first kinematic pose of the tool from the first kinematic data; determine a pose offset between the image-derived pose of the tool and the first kinematic pose of the tool; 
and determine a corrected first kinematic pose of the tool based on the pose offset and the first kinematic data”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/Primary Examiner, Art Unit 3793